Name: Commission Regulation (EEC) No 1924/86 of 23 June 1986 amending Regulation (EEC) No 1489/86 derogating on a temporary basis from certain provisions of Regulations (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage and (EEC) No 2315/76 on the sale of butter from public stocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 167/6 Official Journal of the European Communities 24. 6. 86 COMMISSION REGULATION (EEC) No 1924/86 of 23 June 1986 amending Regulation (EEC) No 1489/86 derogating on a temporary basis from certain provisions of Regulations (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage and (EEC) No 2315/76 on the sale of butter from public stocks HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1489/86 is hereby amended as follows : 1 . In Articles 1 and 2, ' 14 June 1986' is replaced by '15 August 1986'. 2. In Articles 1 ( 1 ) and 2 ( 1 ), '1 January 1986' is replaced by '1 March 1986'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regu ­ lation (EEC) No 1335/86 (2), and in particular Articles 6 (7) and 7 (5) thereof, Whereas the dairy industry continues to be affected by problems of supply ; whereas in order to give operators temporarily easier access to public stocks of butter and skimmed-milk powder so that they may be used in the manufacture of foodstuffs, the derogation introduced by Commission Regulation (EEC) No 1489/86 (3) should be extended by two months ; whereas, for the same reasons, changes should be made to the dates concerning the age of the butter and skimmed-milk powder which may be offered for sale ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 130, 16 . 5 . 1986, p. 34.